UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:October 31, 2012 Date of reporting period:October 31, 2012 Item 1. Reports to Stockholders. Annual Report For the year ended October 31, 2012 EDGAR LOMAX VALUE FUND Annual Report October 31, 2012 Dear Fellow Shareholder: We are pleased to report that the Edgar Lomax Value Fund completed another successful year on this past October 31 (its 15th year of operation), growing to nearly $36 million in net assets as a result of new shareholders and strong investment returns.However, our stocks experienced a more subdued performance than their wide outperformance in 2011. Specifically, the past year saw two distinct rallies on the part of lower-quality stocks which rarely appear in a Lomax portfolio.These stocks generally trade at low dividend yields or high price-to-earnings ratios, and/or operate with a strong reliance on government support.First, we informed you in this past April’s report that beaten down names had experienced an early-year snapback from their sharp declines in 2011.Then, in the year’s waning months, the Federal Reserve yielded in mid-September to a rising volume of urgent calls for more monetary easing with a third round of money printing (officially called “Quantitative Easing”).Low-quality stocks again took wing.Even in this environment, the Fund’s “blue-chip” stock portfolio put in a solid gain.Following is a summary of average annual total returns through October 31, 2012: Fund S&P 500/Citigroup Value S&P 500 1-year 10.95% 16.72% 15.21% 5-year -0.38% -1.90% 0.36% 10-year 6.50% 6.94% 6.91% Since-inception (12/12/97) 4.53% 4.38% 4.52% 30-day SEC yield:2.17% (subsidized) and 1.69% (unsubsidized) Please note that the Fund outpaced its value index over the 5-year period, and it bested both indexes since inception of the Fund. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 205-0524 or visiting www.edgarlomax.com.Before deducting fees that the Advisor contractually waived or expenses of the Fund that the Advisor absorbed, the gross expense ratio is 1.52%*; however, after such waivers or absorptions by the Advisor, the Fund’s net expense ratio is 0.99%. As we have said before, tolerating brief periods of underperformance like the past year is precisely what we believe has helped us to produce good long-term performance.As the financial press has regularly reported, the indexes’ strong recent performance resulted primarily from the price increases of low-quality stocks.Our returns, however, have been achieved with what, in our view, are high-quality companies—for example, those with solid * Figures are from the Fund’s prospectus dated 2/28/12. The Advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that Net Annual Fund Operating Expenses do not exceed 0.99% through at least 2/28/13. In addition, the Advisor has voluntarily agreed to waive a portion of its investment advisory fee contingent upon the Fund’s performance versus the S&P 500/Citigroup Value. While the Advisor may discontinue its voluntary waiver at any time, it has no intention of doing so. balance sheets, long histories of consistent profitability and a superior current dividend yield, on average, of 3.2% (versus only 2.2% and 2.5%, respectively, for the S&P 500 and Citigroup Value).Consequently, our portfolio is designed with a primary goal to continually build value, on an internal basis, which we are convinced that the market will ultimately recognize. In addition, we believe the characteristics of the companies in which we invest make their stocks attractive holdings for both “up” and “down” markets.Please see the “Schedule of Investments” in this report for a detailed list of our investments.Now, let’s review how some of our larger positions performed during the year ended October 31, 2012.There is a good reason Wal-Mart has become a regular destination for many of us.It is a top-notch, ever-improving business and, last year, delivered just under a 36% return to its stockholders (and still has a price-to-earnings ratio, or p/e,of just 14).Another household name is Pfizer, which sells a host of products that quite literally provide life to a growing portion of the world’s population.Its gain of nearly 35% supports our belief that it has the management talent and resources to address any business challenge, including its often cited patent expirations.Another favorite of ours is Intel, though it declined a little over 8% last year.We believe this was a knee-jerk reaction to its strong connection with a declining personal computer market.In our view, this longtime competitor will not likely just fade away.Rather, we expect Intel to adapt and innovate.With a current dividend yield of 4.4% and a very low p/e of 9, we believe it’s a good value worthy of our patience. Once again, we greatly appreciate your investment in the Fund and trust that you are pleased with our service to date.Meanwhile, you can be sure that we will continue to extend our best efforts on your behalf. Cordially, Randall R. Eley Phillip A. Titzer Chief Investment Officer Portfolio Manager Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk; principal loss is possible.Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in sales and earnings. Investment performance reflects expense waivers in effect.In the absence of such waivers, total return would be reduced. The opinions expressed are those of the investment advisor, are subject to change, and forecasts made cannot be guaranteed.Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security.Please see the Schedule of Investments in this report for current Fund holdings information. The current dividend yield of the Fund and its benchmark indexes represents the asset-weighted average dividend yield of the underlying equity positions as of October 31, 2012. The Price-to-Earnings (P/E) Ratio is calculated by dividing the current price of a stock by the company’s trailing 12 months’ earnings per share. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy.The S&P 500/Citigroup Value Index is a capitalization-weighted index of stocks in the S&P 500 Index which exhibit strong value characteristics.You cannot invest directly in an index. 2 EDGAR LOMAX VALUE FUND Comparison of the change in value of a hypothetical $10,000 investment in the Edgar Lomax Value Fund vs. the S&P 500® Index, the S&P 500®/Citigroup Value Index, and the Lipper Large-Cap Value Funds Index Total Return: One Year Five Years1 Ten Years1 Edgar Lomax Value Fund 10.95% -0.38% 6.50% S&P 500® Index 15.21% 0.36% 6.91% S&P 500®/Citigroup Value Index 16.72% -1.90% 6.94% Lipper Large-Cap Value Funds Index 14.06% -1.33% 6.33% Total Annual Fund Operating Expenses: 1.52% Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (866) 205-0524 or visiting www.edgarlomax.com. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The S&P 500®/Citigroup Value Index is a market-value-weighted index of stocks in the S&P 500® Index which score highest based on an average of book-to-price ratio, sales-to-price ratio and earnings-to-price ratio, representing 50% of the total market value of the S&P 500® Index. The Lipper Large-Cap Value Funds Index consists of the largest funds as tracked by Lipper, Inc.Large Cap Value Funds seek long-term growth of capital by investing in companies that are considered to be undervalued relative to a major unmanaged stock index based on price-to-current earnings, book value, asset value, or other factors. Lipper rankings are based on total returns, including reinvestment of dividends and capital gains for the stated period; this calculation does not include sales charges. 1 Average Annual Total Return represents the average annual change in account value over the period indicated. 3 EDGAR LOMAX VALUE FUND EXPENSE EXAMPLE at October 31, 2012 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. The Edgar Lomax Value Fund is a no-load mutual fund and has no shareholder transaction expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (5/1/12 – 10/31/12). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 0.99% per the advisory agreement. The Advisor has voluntarily agreed to waive a portion of its advisory fee contingent upon the Fund’s performance versus the S&P 500® Value Index (see Note 4 of the Notes to Financial Statements). The amount of the voluntary waiver will depend upon the size of the Fund’s assets as of the end of each month. If the Advisor waives advisory fees under this arrangement, it has also agreed to absorb all expenses, other than advisory fees. For the six months ended October 31, 2012, the Fund’s aggregate annual operating expenses were 0.99%. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Beginning Ending Expenses Paid Account Value Account Value During Period* 5/1/12 10/31/12 5/1/12 – 10/31/12 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.99%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/366 days to reflect the one-half year expense. 4 EDGAR LOMAX VALUE FUND INDUSTRY ALLOCATION OF PORTFOLIO ASSETS at October 31, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 5 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at October 31, 2012 Shares COMMON STOCKS - 97.78% Value Beverage and Tobacco Product Manufacturing - 2.99% Altria Group, Inc. $ Coca Cola Co. PepsiCo, Inc. Building Material and Garden Equipment - 0.90% Lowe’s Companies, Inc. Chemical Manufacturing - 15.77% Abbott Laboratories Avon Products, Inc. Bristol-Myers Squibb Co. Dow Chemical Co. E. I. du Pont de Nemours and Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Computer and Electronic Product Manufacturing - 10.23% Hewlett-Packard Co. Intel Corp. Raytheon Co. Texas Instruments, Inc. Credit Intermediation and Related Activities - 4.84% American Express Co. Bank of New York Mellon Corp. Capital One Financial Corp. JPMorgan Chase & Co. Electrical Equipment, Appliance, and Component Manufacturing - 0.49% Emerson Electric Co. The accompanying notes are an integral part of these financial statements. 6 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at October 31, 2012, continued Shares COMMON STOCKS - 97.78% Value Food Manufacturing - 1.03% HJ Heinz Co. $ Kraft Foods Group, Inc. - Class A (a) Mondelez International, Inc. - Class A Foresty and Logging - 0.70% Weyerhaeuser Co. General Merchandise Stores - 2.59% Wal-Mart Stores, Inc. Health and Personal Care Stores - 4.31% CVS Caremark Corp. Walgreen Co. Insurance Carriers and Related Activities - 6.65% The Allstate Corp. UnitedHealth Group, Inc. Machinery Manufacturing - 3.91% Baker Hughes, Inc. General Electric Co. Merchant Wholesalers, Nondurable Goods - 1.96% Procter & Gamble Co. Miscellaneous Manufacturing - 3.49% 3M Co. Baxter International, Inc. Medtronic, Inc. Motion Picture and Sound Recording Industries - 1.63% Time Warner, Inc. The accompanying notes are an integral part of these financial statements. 7 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at October 31, 2012, continued Shares COMMON STOCKS - 97.78% Value Oil and Gas Extraction - 2.33% Apache Corp. $ Occidental Petroleum Corp. Petroleum and Coal Products Manufacturing - 11.52% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Phillips 66 Pipeline Transportation - 0.61% Williams Co., Inc. Primary Metal Manufacturing - 3.26% Alcoa, Inc. Publishing Industries (except Internet) - 1.16% Microsoft Corp. Support Activities for Mining - 1.10% Halliburton Co. Telecommunications - 5.99% AT&T, Inc. Verizon Communications, Inc. Transportation Equipment Manufacturing - 3.08% General Dynamics Corp. Lockheed Martin Corp. Utilities - 7.24% American Electric Power Co., Inc. Entergy Corp. Exelon Corp. The accompanying notes are an integral part of these financial statements. 8 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at October 31, 2012, continued Shares COMMON STOCKS - 97.78% Value Utilities - 7.24%, continued Southern Co. $ TOTAL COMMON STOCKS (Cost $31,280,721) Shares SHORT-TERM INVESTMENTS - 2.13% Value Invesco STIT-STIC Prime Portfolio, 0.09% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $757,318) TOTAL INVESTMENTS IN SECURITIES (Cost $32,038,039) - 99.91% Other Assets in Excess of Liabilities - 0.09% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Rate shown is the 7-day yield as of October 31, 2012. The accompanying notes are an integral part of these financial statements. 9 EDGAR LOMAX VALUE FUND STATEMENT OF ASSETS AND LIABILITIES at October 31, 2012 ASSETS Investments in securities, at value (identified cost $32,038,039) $ Receivables Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed Audit fees Administration fees Advisory fees Transfer agent fees and expenses Fund accounting fees Legal fees Shareholder reporting Chief Compliance Officer fee Custody fees Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$35,616,753/3,159,331 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 10 EDGAR LOMAX VALUE FUND STATEMENT OF OPERATIONS – For the year ended October 31, 2012 INVESTMENT INCOME Dividends $ Interest Total investment income EXPENSES Advisory fees (Note 4) Adminstration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Legal fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Trustee fees Insurance expense Reports to shareholders Other expenses Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 11 EDGAR LOMAX VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended October 31, 2012 October 31, 2011 INCREASE IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income at end of year $ $ (a)A summary of share transactions is as follows: Year Ended Year Ended October 31, 2012 October 31, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 12 EDGAR LOMAX VALUE FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each year Year Ended October 31, Net asset value, beginning of year $ Income from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) From net realized gain on investments — ) Total distributions ) Net asset value, end of year $ Total return % -34.86 % Ratios/supplemental data: Net assets, end of year (thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % After fees waived and expenses absorbed % Ratio of net investment income to average net assets: Before fees waived and expenses absorbed % After fees waived and expenses absorbed % Portfolio turnover rate % The accompanying notes are an integral part of these financial statements. 13 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at October 31, 2012 NOTE 1 – ORGANIZATION The Edgar Lomax Value Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 as an open-end management investment company.The Fund’s investment objective is to seek long-term capital growth while providing some income.The Fund began operations on December 12, 1997. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2009 – 2011, or expected to be taken in the Fund’s 2012 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Arizona; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions:Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on a first-in, first-out basis.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. 14 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at October 31, 2012, continued E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Events Subsequent to the Fiscal Year End:In preparing the financial statements as of October 31, 2012, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities – The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. 15 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at October 31, 2012, continued Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”).These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available. All actions taken by the Valuation Committee are reviewed and ratified by the Board. Short-Term Securities – Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of October 31, 2012: Level 1 Level 2 Level 3 Total Common Stocks Agriculture, Forestry, Fishing, and Hunting $ $
